Citation Nr: 1541072	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence exists to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active duty training from July 1982 to October 1982 and active service from September 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a hearing before the undersigned Veterans Law Judge sitting in Washington, DC in June 2015.  A transcript is contained in the claims file.  

The Board notes that this claim has at times been characterized as one for service connection for PTSD, depression, or alcohol dependence.  It has been recharacterized it as one for service connection for an acquired psychiatric disorder to better represent the various conditions at issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a right knee has been raised by the record in a September 2011 statement the Veteran made at a VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The AOJ did adjudicate a skin issue and eventually increased the Veteran's corresponding rating, but the Veteran specifically discussed musculoskeletal symptoms of the right knee that he associated with his active duty service.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue entitlement to service connection for an acquired psychiatric disorder is being reopened below.  It is then addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's last petition to reopen his claim for service connection for a psychiatric disability was denied in March 2009.  He did not appeal.

2. Evidence since provided concerning his in-service stressors is both "new" and "material," when considered under the new VA regulations governing service connection for PTSD.


CONCLUSIONS OF LAW

1. The March 2009 rating decision that denied the Veteran's petition to reopen his claim for service connection for a psychiatric disability is final.  38. U.S.C.A. § 7105 (West 2014).
 
2. As evidence received since that decision is new and material, this claim is reopened.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2009, the RO denied the Veteran's petition to reopen his claim for service connection for PTSD.  The petition was denied because while he did produce evidence of a PTSD diagnosis, which had not been of record at the time of his previous denial, he did not "provide sufficient information which would enable [his] stressful event to be verified."  Thus, the RO stated that the evidence submitted did not raise a reasonable possibility of substantiating his claim.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the March 2009 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In support of his petition to reopen, the Veteran submitted an April 2011 statement regarding the stressors he experienced while on active duty.  The first stressor listed is one that was of record of the time of the March 2009 denial: that he saw body parts on vehicles while on active duty and could smell burnt flesh.  However, he submitted a second stressor statement regarding experiencing a bomb threat that involved a case of grenades near his workstation.  

VA amended its rules for adjudicating PTSD claims to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  For claims to reopen a previously denied PTSD claim, new and material evidence is still required as the regulatory amendment is not considered liberalizing under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity"- as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  See VBA Training Letter 10-05 (Revised) (November 15, 2010).

The Veteran's service records confirm service in Kuwait in a designated imminent danger pay area.  Considering the Veteran's stressor statements in light of the amended regulation and referenced training letter, the claim is reopened herein.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is reopened. 





REMAND

The Veteran has had multiple VA examinations over the years concerning this claim.  He was most recently afforded one in May 2013.  That examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner marked that both the Veteran's claimed stressors did not meet Criterion A (adequate to support the diagnosis of PTSD), however she did not explain why this was the case.  She also concluded that "[t]here is no information to link...depressive disorder...to the military."  

The examiner did not address the conflicting medical evidence contained in the claims folder, including PTSD diagnoses from 2010 and 2011 contained in the VA treatment records.  Furthermore, she did not address an October 2006 post-deployment health reassessment contained in the record concerning the Veteran's experience in Kuwait.  On that survey, he indicated that he had been bothered by thoughts that he would be better off dead or hurt, that he had nightmares, avoided stressful thoughts, was constantly on guard from others, and showed little interest or pleasure in doing things.  The evaluator identified concerns of "PTSD symptoms" AND "anger/aggression" as major concerns.  

As the examiner did not address the conflicting medical evidence concerning the existence of PTSD nor the October 2006 post-deployment reassessment, and did not provide rationale for why the depressive disorder was not linked to his active duty service or for why his stressors did not support a PTSD diagnosis, the examination is inadequate.  Thus, the Veteran should be provided a new VA psychiatric examination on remand.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all outstanding VA treatment records, including those involving mental treatment from Dr. P, and associate them with the claims file.  

2. Then schedule the Veteran a new VA psychiatric examination.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be accomplished.  

The examiner must first indicate whether the Veteran currently suffers from any acquired psychiatric disorder, to include PTSD and depressive disorder.  Consideration should be given to the October 2006 post-deployment health reassessment which indicated the Veteran exhibited PTSD symptoms, the VA treatment records which indicated he had an Axis I diagnosis of PTSD, the August 2010 statement from his the VA clinical chaplain specialist which discusses the Veteran's PTSD, and all previous VA examinations of record.  

For each diagnosed psychiatric disability, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) said disability was caused by, or is otherwise related to, the Veteran's active duty service in the military.  This opinion should take into account the Veteran's claimed in-service experiences, including his exposure to body parts aboard trucks in Kuwait and the bomb threat incident involving grenades near his work station.  

If PTSD is determined to have been present at any time since the Veteran separated from service, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  If the examiner does not believe that the Veteran's claimed stressors support a PTSD diagnosis, he/she must explain why this is the case.

If the examiner believes that the Veteran does not have PTSD or depressive disorder, he/she must reconcile the conflicting medical evidence contained in the record, including VA treatment records that contain diagnoses.  

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record.  

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.
 
4. Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


